Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                         MCCOY ANSWER Page 1 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                         MCCOY ANSWER Page 2 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                         MCCOY ANSWER Page 3 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                         MCCOY ANSWER Page 4 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                         MCCOY ANSWER Page 5 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                         MCCOY ANSWER Page 6 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                         MCCOY ANSWER Page 7 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                         MCCOY ANSWER Page 8 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                         MCCOY ANSWER Page 9 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 10 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 11 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 12 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 13 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 14 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 15 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 16 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 17 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 18 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 19 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 20 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 21 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 22 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 23 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 24 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 25 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 26 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 27 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 28 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 29 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 30 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 31 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 32 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 33 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 34 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 35 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 36 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 37 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 38 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 39 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 40 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 41 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 42 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 43 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 44 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 45 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 46 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 47 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 48 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 49 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 50 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 51 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 52 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 53 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 54 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 55 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 56 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 57 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 58 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 59 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 60 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 61 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 62 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 63 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 64 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 65 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 66 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 67 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 68 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 69 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 70 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 71 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 72 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 73 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 74 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 75 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 76 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 77 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 78 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 79 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 80 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 81 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 82 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 83 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 84 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 85 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 86 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 87 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 88 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 89 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 90 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 91 of 92
Case 18-03036   Doc 171-1 Filed 01/22/19 Entered 01/22/19 19:17:59   Desc MISTY
                        MCCOY ANSWER Page 92 of 92
